Case: 16-16034   Date Filed: 05/24/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16034
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:10-cr-00016-RWS-SSC-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

LAWRENCE DAWSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 24, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:
                 Case: 16-16034       Date Filed: 05/24/2017        Page: 2 of 5


       Lawrence Dawson, through counsel, appeals the District Court’s 366-day

sentence of imprisonment from an order revoking supervised release pursuant to 18

U.S.C. § 3583(e)(3). On appeal, Dawson argues only that his newly imposed

sentence is substantively unreasonable. After review of the record and

consideration of the parties’ briefs, we affirm.

       We review sentences imposed following the revocation of supervised release

for reasonableness under a highly deferential abuse-of-discretion standard. See

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014); United States

v. Early, 686 F.3d 1219, 1221 (11th Cir. 2012).1

       In reviewing for substantive reasonableness, we examine the totality of the

circumstances and ask whether the statutory factors set forth in § 3553(a) support

the sentence in question. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008). The weight accorded any particular § 3553(a) factor is a matter

committed to the sound discretion of the district court. United States v. Clay, 483
F.3d 739, 743 (11th Cir. 2007). Although we do not presume that a sentence


       1
          The defendant here did not object to his sentence below, a circumstance ordinarily
resulting in plain error review. United States v. Johnson, 451 F.3d 1239, 1242 (11th Cir. 2006).
However, the record reveals the District Court failed to provide the defendant an opportunity to
object during sentencing. Accordingly, we decline the Government’s invitation to engage only
in plain error review. See id. (declining to review an Eighth Amendment claim for plain error,
because the district court did not give the defendant an opportunity to object). The record in this
case is sufficient for meaningful appellate review, and Dawson does not independently raise the
District Court’s failure to allow him an opportunity to object as error, so we need not remand to
give him an opportunity to properly object to his sentence. Id.

                                                 2
                Case: 16-16034        Date Filed: 05/24/2017       Page: 3 of 5


falling within the guideline range is reasonable, we ordinarily expect such a

sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). A sentence imposed well below the statutory maximum penalty also

indicates that the sentence is reasonable. See Gonzalez, 550 F.3d at 1324 (holding

that a within-guideline sentence was reasonable, in part, because it was well below

the allowable statutory maximum).

             Under 18 U.S.C. § 3583(e), a court may revoke supervised release and

impose a term of imprisonment, if, after considering certain factors set forth in 18

U.S.C. § 3553(a), it finds by a preponderance of the evidence that the defendant

violated a term of supervised release. 18 U.S.C. § 3583(e).2 In the revocation

hearing below, Dawson admitted to committing two Grade C violations of his

supervised release by failing to notify his probation officer within 72 hours of a

change in residence and failing to submit required written reports to the United

States Parole Office for the months of September and October 2015. The

guideline range for a Class C parole violation committed by a defendant, like

Dawson, originally sentenced with a criminal history category of V is 7 to 13

months imprisonment. U.S.S.G § 7B1.4. Dawson is exposed to a statutory

       2
         Further, revoking supervised release is generally appropriate in the case of a Grade C
parole violation by a defendant who was previously allowed to continue on supervised release
after committing a parole violation. Dawson does not dispute that he previously violated the
terms of his parole by among other things, failing to report to his Probation Officer as directed
and failing to report a change in employment within 72 hours. The district court modified the
terms of Dawson’s supervised release to include a cognitive skills program in response to these
previous violations.
                                                 3
                Case: 16-16034        Date Filed: 05/24/2017       Page: 4 of 5


maximum of two years imprisonment because his original conviction was for a

violation of 18 U.S.C. § 922(g), a Class C felony. See 18 U.S.C. § 3583(e)(3)

(explaining a maximum of two years imprisonment is allowable following

revocation of supervised release for commission of a Class C felony); 18 U.S.C. §

924(a)(2) (providing for a ten year maximum term of imprisonment for the

violation of 18 U.S.C. § 922(g)); 18 U.S.C. § 3559(a)(3) (identifying as Class C

felonies crimes punishable by a term of imprisonment between ten and twenty five

years).

       Based on these uncontested findings by the District Court, Dawson’s 366-

day revocation sentence is substantively reasonable. 3 Dawson’s sentence was

within the guideline range of 7 to 13 months of imprisonment for a Grade C parole

violation and well below the two-year statutory maximum. See Hunt, 526 F.3d at

746 (explaining we expect a sentence imposed within the appropriately calculated

guideline range to be reasonable); Gonzalez, 550 F.3d at 1324 (holding that a

within-guideline sentence was reasonable, in part because it was well below the

statutory maximum). The district court also properly considered the § 3553(a)


3
  Although we normally address procedural guideline errors before evaluating the substantive
reasonableness of a sentence, we will not reach out to address a possible procedural error where,
as here, the party fails to raise the issue on appeal. United States v. Hayes, 762 F.3d 1300, 1310
(11th Cir. 2014). Dawson’s primary argument on appeal is that the sentence he received was
substantively unreasonable because the District Court considered a Grade B parole violation he
may not have actually committed. This argument fails because we find the sentence imposed by
the District Court substantively reasonable even if we completely disregard any potential Grade
B parole violation Dawson may have committed.
                                                4
              Case: 16-16034     Date Filed: 05/24/2017    Page: 5 of 5


factors in reviewing Dawson’s repeated failures to communicate with his probation

officer, as evidenced by his prior violations of the terms of his parole, explaining

that Dawson exhibited a total disregard of his responsibilities on supervised

release. See Gonzalez, 550 F.3d at 1324 (explaining the district court need not

explicitly consider all of the § 3553(a) factors so long as those factors adequately

support the imposed sentence); Clay, 483 F.3d at 743 (indicating the weight

accorded to any particular § 3553(a) factor is a matter committed to the sound

discretion of the district court). And, revocation is generally appropriate in the

case of a defendant who, having been continued on supervised release after one

violation, again violates the conditions of his supervision. 18 U.S.S.G. § 7B1.3,

comment. (n.1). The District Court’s decision to revoke supervised release for

Dawson, a repeat violator of the terms of his parole, and impose a within-the-

guidelines 366 day term of imprisonment was not error.

      AFFIRMED.




                                          5